             Case: 5:19-cv-01260 Doc #: 1 Filed: 05/31/19 1 of 6. PageID #: 1



                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 TERELL BELGER,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 5:19-cv-01260

 SEVEN SEVENTEEN CREDIT UNION,
 INC. d/b/a 7 17 CREDIT UNION,                                 JURY DEMAND

              Defendant.


                                          COMPLAINT

         NOW comes TERELL BELGER (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of SEVEN SEVENTEEN CREDIT

UNION, INC. d/b/a 7 17 CREDIT UNION (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Ohio and a substantial portion the events or omissions giving rise to the

claims occurred within the Northern District of Ohio.

                                             PARTIES

                                                 1
           Case: 5:19-cv-01260 Doc #: 1 Filed: 05/31/19 2 of 6. PageID #: 2



   4. Plaintiff is a consumer over 18 years-of-age and a veteran of the United States Armed

Forces residing in Summit County, Ohio, which is located within the Northern District of Ohio.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is engaged in the business of offering credit services and collecting or

attempting to collect, directly or indirectly, debts owed or due using the mail and telephone from

consumers. Defendant is a corporation organized under the laws of the State of Ohio with its

principal place of business is located at 3181 Larchmont Avenue, Warren, Ohio 44488.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   9. Several years ago, Plaintiff obtained a line a credit through Defendant to finance the

purchase of personal goods and/or services.

   10. Due to financial hardship, Plaintiff fell behind on his scheduled payments to Defendant,

thus incurring debt (“subject debt”).

   11. Around the summer of 2017, Plaintiff began receiving calls to his cellular phone, (234)

XXX-8845, from Defendant seeking to collect on the subject debt.

   12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8845. Plaintiff is and has always been financially

responsible for the cellular phone and its services.




                                                  2
              Case: 5:19-cv-01260 Doc #: 1 Filed: 05/31/19 3 of 6. PageID #: 3



    13. Defendant mainly uses the phone number (330) 372-8100 when placing phone calls to

Plaintiff’s cellular phone. Upon information and belief, Defendant has used additional phone

numbers when placing calls to Plaintiff’s cellular phone.

    14. Upon information and belief, the above-referenced phone number ending in -8100 is

regularly utilized by Defendant during its debt collection activity.

    15. During answered calls, Plaintiff has been subjected to pre-recorded messages, followed by

a noticeable pause, causing Plaintiff to say “hello” several times, before being connected to a live

representative.

    16. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that

Defendant was attempting to collect upon the subject debt.

    17. Plaintiff notified Defendant that he was unable to make payment and in good faith

attempted to reach a settlement with Defendant.

    18. Defendant rejected Plaintiff’s offer and continued its harassing collection campaign, which

caused Plaintiff to demand that Defendant cease calling him.

    19. Defendant routinely asserted that it would continue to contact Plaintiff when he demanded

that it stop calling.

    20. Despite Plaintiff’s efforts, Defendant continued to regularly call his cellular phone for years

thereafter.

    21. Defendant’s harassing collection campaign greatly exacerbated Plaintiff’s post-traumatic

stress disorder (“PTSD”), thus causing Plaintiff physical harm due to the heightened worry and

anxiety.

    22. Plaintiff has received not less than 70 phone calls from Defendant since asking it to stop

calling.



                                                  3
           Case: 5:19-cv-01260 Doc #: 1 Filed: 05/31/19 4 of 6. PageID #: 4



   23. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

   24. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   25. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on his cellular phone, and diminished space for data

storage on his cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   26. Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth herein.

   27. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   28. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The noticeable pause that Plaintiff experienced upon answering

Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before he was

connected with a live representative, is instructive that an ATDS was being utilized to generate the

phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone

calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

of Defendant’s contacts points to the involvement of an ATDS.



                                                  4
           Case: 5:19-cv-01260 Doc #: 1 Filed: 05/31/19 5 of 6. PageID #: 5



    29. Moreover, Defendant has also used pre-recorded messages when placing collection calls

to Plaintiff’s cellular phone.

    30. Defendant violated the TCPA by placing at least 70 phone calls to Plaintiff’s cellular

phone using an ATDS and pre-recorded messages without his consent. Any consent that Plaintiff

may have given to Defendant was specifically revoked by Plaintiff’s demands that it cease

contacting him.

    31. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

    32. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

    WHEREFORE, Plaintiff, TERELL BELGER, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;

    b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
       pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

    c. Awarding Plaintiff costs and reasonable attorney fees;

    d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
       debt; and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: May 31, 2019                                  Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                     Taxiarchis Hatzidimitriadis, Esq. #6319225

                                                5
          Case: 5:19-cv-01260 Doc #: 1 Filed: 05/31/19 6 of 6. PageID #: 6



Counsel for Plaintiff                           Counsel for Plaintiff
Admitted in the Northern District of Ohio       Admitted in the Northern District Ohio
Sulaiman Law Group, Ltd.                        Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200             2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                         Lombard, Illinois 60148
(630) 568-3056 (phone)                          (630) 581-5858 (phone)
(630) 575-8188 (fax)                            (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                        thatz@sulaimanlaw.com




                                            6
